   Case 1:18-cv-00566-TJM-CFH Document 247 Filed 08/18/20 Page 1 of 4




                                                        July 15, 2020

Via email only
Confidential and Filed Under Seal

Hon. Christian Hummel
James T. Foley Courthouse
445 Broadway
Albany, NY 12207

                  Re:     Special Master Request for Payment of Fees (1:18-cv-566)

Dear Your Honor:

      Enclosed for your review is an invoice for services rendered through July 15, 2020 in
the above-referenced matter which is being submitted to you under seal per the Court’s
instruction.

        If you have any questions or concerns, please do not hesitate to contact me.



                                      Respectfully submitted,

                                     CAPEZZA HILL, LLP


                    By:               ___________________
                                        Benjamin W. Hill

Encs.
             Case 1:18-cv-00566-TJM-CFH Document 247 Filed 08/18/20 Page 2 of 4


Capezza Hill, LLP
30 South Pearl Street
P-110
Albany, NY 12207
United States
518-478-6065



Hon. Christian Hummel                                                                    Balance       $50,896.50
                                                                                         Invoice #     00129
                                                                                         Invoice Date  July 15, 2020
                                                                                         Payment Terms
                                                                                         Due Date



Special Master NRA v. Cuomo et al.

For services rendered between
May 01, 2020 and July 15, 2020

Time Entries

Date         EE   Activity           Description                                               Rate   Hours   Line Total

05/01/2020   BH   Email              Emails w/ court re status.                             $325.00     0.1     $32.50

05/01/2020   BH   Review             Draft and edit report recommendation.                  $325.00     6.0   $1,950.00

05/02/2020   BH   Edit               Edit report recommendation                             $325.00     1.5    $487.50

05/03/2020   BH   Edit               Edit report rec                                        $325.00     2.0    $650.00

05/04/2020   BH   Edit               Edit report recommendation                             $325.00     4.5   $1,462.50

05/04/2020   BH   Review             Edit and review draft report rec.                      $325.00     2.5    $812.50

05/04/2020   BH   Phone Call         Call w/ Nicole at chambers.                            $325.00     0.2     $65.00

05/04/2020   BH   Edit               Edit and review report rec and spreadsheets            $325.00     2.0    $650.00

05/05/2020   BH   Edit               Review and edit report rec                             $325.00     2.0    $650.00

                                     Edit and review report rec and spreadsheets,
05/05/2020   BH   Edit                                                                      $325.00     5.5   $1,787.50
                                     redactions.

                                     Edit, revise report recommendation, spreadsheets,
05/06/2020   BH   Review                                                                    $325.00    10.5   $3,412.50
                                     docs.

05/08/2020   BH   Phone Call         Emails w/ chambers and letter to judge.                $325.00     0.2     $65.00

05/08/2020   BH   Review             Review motion for reconsideration                      $325.00     0.3     $97.50

05/13/2020   BH   Research and Draft Research and draft Report Rec 2.                       $325.00     3.5   $1,137.50

                                     Research law enforcement privilege; memo re
05/15/2020   BH   Research                                                                  $325.00     4.0   $1,300.00
                                     same.

                                     Research law enforcement privilege and review
05/15/2020   BH   Research                                                                  $325.00     1.6    $520.00
                                     submissions.

05/18/2020   BH   Phone Call         Phone call w/ Maurice Court I.T. re files.             $325.00     0.3     $97.50
             Case 1:18-cv-00566-TJM-CFH Document 247 Filed 08/18/20 Page 3 of 4

05/18/2020   BH   Research and Draft Research and draft second report-rec.                $325.00   2.5    $812.50

05/19/2020   BH   Research and Draft Research and draft second report-rec.                $325.00   3.0    $975.00

05/19/2020   BH   Email                Emails w/ chambers re status.                      $325.00   0.1     $32.50

05/20/2020   BH   Research and Draft Research and draft second report-rec.                $325.00   5.7   $1,852.50

                                       Reivew P's opposition to motion for
05/26/2020   BH   Review/Analysis                                                         $325.00   0.4    $130.00
                                       reconsideration.

05/28/2020   BH   Research and Draft Draft report-rec; update spreadsheet; review docs.   $325.00   4.0   $1,300.00

05/29/2020   BH   Draft                Draft second report-rec; update spreadsheet.       $325.00   3.4   $1,105.00

05/30/2020   BH   Research and Draft Draft second report-rec; update spreadsheet.         $325.00   2.2    $715.00

06/01/2020   BH   Review/Analysis      Review and analysis of order on motion to amend.   $325.00   0.7    $227.50

06/01/2020   BH   Review/Analysis      Review spreadsheet and docs                        $325.00   0.5    $162.50

06/02/2020   BH   Research and Draft Research and draft second report recommendation      $325.00   1.5    $487.50

                                       Research and draft second report rec; update
06/05/2020   BH   Research and Draft                                                      $325.00   2.0    $650.00
                                       spreadsheet.

                                       Review DFS docs; update spreadsheet and draft
06/06/2020   BH   Review/Analysis                                                         $325.00   3.6   $1,170.00
                                       second report-recommendation.

06/06/2020   BH   Review/Analysis      Review SAC.                                        $325.00   0.4    $130.00

                                       Review letter motion from Brewer re letters
06/06/2020   BH   Review                                                                  $325.00   0.1     $32.50
                                       rogatory.

                                       Review DFS docs and spreadsheet; draft second
06/06/2020   BH   Review/Analysis                                                         $325.00   1.5    $487.50
                                       report--rec.

06/08/2020   BH   Email                Emails w/ chambers re call.                        $325.00   0.2     $65.00

                                       Review DFS docs; spreadsheet update. Draft
06/08/2020   BH   Review/Analysis                                                         $325.00   3.0    $975.00
                                       second report rec

                                       Research re law enforcement privilege/settlement
06/08/2020   BH   Research                                                                $325.00   1.0    $325.00
                                       negotiations.

06/09/2020   BH   Review/Analysis      Review DFS docs; update and edit spreadsheet.      $325.00   2.3    $747.50

06/09/2020   BH   Email                Review and respond to emails w/ chambers re RR.    $325.00   0.2     $65.00

                                       Review emails from Nicole at Chambers; review
06/10/2020   BH   Review/Analysis                                                         $325.00   0.4    $130.00
                                       draft order

06/10/2020   BH   Edit                 Edit and review first RR                           $325.00   1.0    $325.00

06/10/2020   BH   Email                Emails w/ chambers re call.                        $325.00   0.1     $32.50

06/11/2020   BH   Conference Call      Prep for and call w/ chambers.                     $325.00   1.0    $325.00

                                       Phone calls w/ IT at Court, review final docs;
06/11/2020   BH   Phone Call                                                              $325.00   1.0    $325.00
                                       emails w/ Nicole and IT.

06/15/2020   BH   Email                Emails w/ nicole and Maurice Court I.T.            $325.00   0.1     $32.50

06/16/2020   BH   Email                Emails w/ Nicole; phone calls w/ I.T.              $325.00   0.3     $97.50

06/16/2020   BH   Review/Analysis      Review docs; update spreadsheet.                   $325.00   2.0    $650.00

06/17/2020   BH   Research and Draft Draft second report rec; update spreadsheet.         $325.00   1.7    $552.50

                                       Review and prepare USBs, emails w/ chambers,
06/17/2020   BH   Review                                                                  $325.00   1.5    $487.50
                                       conf w/ Court.

06/17/2020   BH   Review               Review and draft second rr.                        $325.00   1.5    $487.50
             Case 1:18-cv-00566-TJM-CFH Document 247 Filed 08/18/20 Page 4 of 4

06/22/2020   BH   Research and Draft Draft and edit second report-recommendation.        $325.00             5.5    $1,787.50


06/22/2020   BH   Edit                Edit second report rec                             $325.00             1.0      $325.00

06/23/2020   BH   Edit                Edit and draft second report rec.                  $325.00             4.0    $1,300.00

06/24/2020   BH   Draft               Second report rec; edit and review spreadsheet.    $325.00             6.0    $1,950.00

06/25/2020   BH   Phone Call          phone call w/ tara at Chambers.                    $325.00             0.2       $65.00

06/25/2020   BH   Email               Emails w/ chambers                                 $325.00             0.2       $65.00

06/25/2020   BH   Email               Emails w/ Tara at Chambers.                        $325.00             0.1       $32.50

06/25/2020   BH   Research and Draft Research and draft second report rec.               $325.00             7.0    $2,275.00

06/26/2020   BH   Edit                Review and edit spreadsheet                        $325.00             1.0      $325.00

06/26/2020   BH   Email               Emails w/ tara.                                    $325.00             0.1       $32.50

06/26/2020   BH   Edit                Review and edit DFS spreadsheet                    $325.00             3.0      $975.00

                                      Review and analysis of sealed SAC and exhibits;
06/26/2020   BH   Review/Analysis                                                        $325.00             1.0      $325.00
                                      review notes.

06/29/2020   BH   Research and Draft Research and draft second report-rec.               $325.00             3.2    $1,040.00

06/30/2020   BH   Research and Draft Research and draft second report-recommendation     $325.00             5.0    $1,625.00

06/30/2020   BH   Review/Analysis     Review and analysis of MTDs the SAC.               $325.00             1.5      $487.50

07/07/2020   BH   Review/Analysis     Review and edit spreadsheet.                       $325.00             3.0      $975.00

07/07/2020   BH   Research            Memo re attorney notes.                            $325.00             0.5      $162.50

07/07/2020   BH   Review/Analysis     Review docket.                                     $325.00             0.1       $32.50

07/08/2020   BH   Edit                Edit and review second report rec.                 $325.00             6.5    $2,112.50

07/10/2020   BH   Edit                Edit and review second report recommendation.      $325.00             5.7    $1,852.50

07/10/2020   BH   Edit                Edit second report-recommendation.                 $325.00             0.2       $65.00

                                      Review and edit RR, spreadsheet, redacted docs;
07/13/2020   BH   Edit                                                                   $325.00             5.0    $1,625.00
                                      email w/ chambers.

07/13/2020   BH   Review/Analysis     Review McAvoy order on Preliminary Injunction      $325.00             0.7      $227.50

                                                                                          Totals:         156.1    $50,732.50

Expenses

Date         EE   Activity            Description                                           Cost        Quantity    Line Total

05/06/2020   BH   Copies              Copies of draft rep rec and spreadsheets              $0.25         268.0        $67.00

06/25/2020   BH   Copies              Spreadsheet for review                                $0.25         388.0        $97.00

                                                                                                Expense Total:        $164.00


                                                                                        Time Entry Sub-Total:      $50,732.50
                                                                                          Expense Sub-Total:         $164.00
                                                                                                    Sub-Total:     $50,896.50


                                                                                                        Total:     $50,896.50
                                                                                              Amount Paid:              $0.00

                                                                                               Balance Due:        $50,896.50
